JUDGMENT

PER CURIAM.
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. The court has determined that the issues presented occasion no need for an opinion. See D.C. CIR. R. 36(b). It is
Ordered and Adjudged that the District Court’s decision is affirmed. Appellants’ arguments are foreclosed by our recent decision in United States v. Delgado-Garda, 374 F.3d 1337 (D.C.Cir.2004). “One *9three-judge panel ... does not have the authority to overrule another three-judge panel of the court. That power may be exercised only by the full court....” La-Shawn A. v. Barry, 87 F.3d 1389, 1395 (D.C.Cir.1996) (en bane) (citations omitted).
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed R. App. P. 41(b); D.C. Cir. R. 41.